
	

113 S1092 IS: To amend title 10, United States Code, to require an Inspector General investigation of allegations of retaliatory personnel actions taken in response to making protected communications regarding sexual assault.
U.S. Senate
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1092
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2013
			Ms. Klobuchar (for
			 herself, Mrs. McCaskill, and
			 Mr. Schatz) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to require an
		  Inspector General investigation of allegations of retaliatory personnel actions
		  taken in response to making protected communications regarding sexual
		  assault.
	
	
		1.Inspector General
			 investigation of allegations of retaliatory personnel actions taken in response
			 to making protected communications regarding sexual assaultSection 1034(c)(2)(A) of title 10, United
			 States Code, is amended by striking sexual harassment or and
			 inserting rape, sexual assault, or other sexual misconduct under
			 sections 920 through 920c of this title (articles 120 through 120c of the
			 Uniform Code of Military Justice), sexual harassment, or.
		
